Case 18-01044-JDP     Doc 487     Filed 05/14/20 Entered 05/14/20 15:15:38         Desc Main
                                 Document      Page 1 of 6



 HOPKINS RODEN CROCKETT
   HANSEN & HOOPES, PLLC
 Gregory L. Crockett, ISBN 1640
 428 Park Avenue
 Idaho Falls, Idaho 83402
 Telephone: 208-523-4445
 Facsimile: 208-523-4474
 Email: gregcrockett@hopkinsroden.com

 Attorneys for Bank of Idaho


                        UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF IDAHO

   IN RE:

   SAFE HAVEN HEALTH CARE, INC.,                  Case No. 18-01044-JDP

                 Debtor.




                  BANK OF IDAHO’S MOTION AND APPLICATION
                FOR ALLOWANCE OF ADMINISTRATIVE EXPENSES

                     NOTICE OF MOTION AND APPLICATION
                FOR ALLOWANCE OF ADMINISTRATIVE EXPENSES

       No Objection. The Court may consider this request for an order without
       further notice or hearing unless a party in interest files an objection within
       twenty-one (21) days of the date of this notice.

       If an objection is not filed within the time permitted, the Court may
       consider that there is no opposition to the granting of the requested relief
       and may grant the relief without further notice or hearing.

       Objection. Any objection shall set out the legal and/or factual basis for the
       objection. A copy of the objection shall be served on the movant.

       Hearing on Objection. The objecting party shall also contact the court’s
       calendar clerk to schedule a hearing on the objection and file a separate
       notice of hearing.


 BANK OF IDAHO’S MOTION AND APPLICATION FOR ALLOWANCE OF ADMINISTRATIVE
 EXPENSES - 1
Case 18-01044-JDP        Doc 487    Filed 05/14/20 Entered 05/14/20 15:15:38      Desc Main
                                   Document      Page 2 of 6



                 COMES NOW, BANK OF IDAHO (hereinafter “BOI”), an Interested Party

 and Lessor, and hereby moves the Court for an Order Allowing Administrative

 Expenses pursuant to 11 U.S.C. §503(b)(1)(A), Bankruptcy Rule 1019, and Local

 Bankruptcy Rule 1019.1. In support of this Motion, BOI represents the following:

                 1.    BOI is the Lessor of furniture, fixtures and equipment to the Debtor

 in the original amount of $151,854.44; less lease/adequate protection payments

 received in the amount of $6,602.16 for the months of February 2019 through January

 2020 and the sum of $9,376.22 received from Cascadia, the Buyer of the Debtor-in-

 Possession’s (DIP) Bell Mountain or Bellevue facility. (Doc. #51-1)

                 2.    Currently BOI has a secured claim of $73,337.76. See BOI Proof

 of Claim #25.

                 3.    BOI’s claim has not been questioned or disputed by anyone

 including the Debtor.

                 4.    At the Debtor’s final hearing on its Emergency and Continuing

 Motion for Authorization to Use Cash Collateral on August 30, 2018, the DIP was

 granted authority for the use of cash collateral for purposes specified in such motion

 and a written Order was entered by the Court on October 4, 2018. (Doc. #78) The

 Order authorizes payments for “Leased Equipment” (including BOI) starting September

 2018 in the total amount of $9,951.00.

                 5.    Lease payments owed to BOI in the amount of $6,602.16 per

 month were not paid for the months of July 2018 through January 2019 or seven (7)

 months totaling $46,215.12. See Declaration of Lewis Blurton (Doc. #469).




 BANK OF IDAHO’S MOTION AND APPLICATION FOR ALLOWANCE OF ADMINISTRATIVE
 EXPENSES - 2
Case 18-01044-JDP      Doc 487    Filed 05/14/20 Entered 05/14/20 15:15:38          Desc Main
                                 Document      Page 3 of 6



               6.     The Debtor is a “health care business” which included its health

 care facility in Bellevue, Idaho a/k/a Bell Mountain. That facility continued to operate

 after the filing date and continued to operate as a “going concern” until it was sold to

 Cascadia on February 1, 2020. The conditions of sale included the assignment and

 assumption of the BOI Lease (“Lease”).

               7.     Pursuant to the Lease, BOI provided certain furniture, fixtures and

 equipment which was necessary for the DIP to continue its Bellevue health care

 business.

               8.     Continuation of the Lease was necessary to operate as a going

 concern and to preserve the value of the estate, i.e., the health care business.

               9.     The Lease payments to BOI therefore constitute part of the actual

 necessary costs and expense of preserving the estate.

               10.    The Debtor’s Disclosure Statement states that BOI’s equipment

 lease would be assigned to the Purchaser of the Bellevue property (Doc. #211, p.10).

               11.    In response to BOI’s Renewed Motion for Adequate Protection and

 Objection to Debtor’s Second Cash Collateral Motion (Doc #158), the Debtor again

 agreed to make adequate protection/lease payments to BOI in the amount of $6,602.11

 per month.

               12.    The Court entered its Order Granting Continued Use of Cash

 Collateral on 2-19-19 (Doc #203) authorizing the payment of the “leases.”

               13.    In the Debtor’s Second Amended Liquidating Chapter 11 Plan

 dated May 3, 2019, (Doc #306, p. 16) the Debtor proposes the satisfaction of BOI’s

 allowed secured claim as follows:



 BANK OF IDAHO’S MOTION AND APPLICATION FOR ALLOWANCE OF ADMINISTRATIVE
 EXPENSES - 3
Case 18-01044-JDP        Doc 487     Filed 05/14/20 Entered 05/14/20 15:15:38      Desc Main
                                    Document      Page 4 of 6



                       a)      Payment of $22,778.17 from insurance proceeds related to

 the Pocatello facility fire; and

                       b)      Assignment and Assumption of BOI’s Lease by the

 Purchaser of the Bellevue facility a/k/a Bell Mountain Village.

                14.    In its Motion for Approval of Sale of Property (Bell Mountain

 Village), the Debtor proposes the assignment/assumption of the BOI Lease to the

 Purchaser. (See Doc #373, p. 1, para. 1.B)

                15.    The Purchase Agreement (Doc #402, p.5) provides in pertinent part

 as follows:

                       “… the Seller represents and warrants that all Leased Equipment

 listed on Exhibit E is present in the Facility, in good working order, notwithstanding

 normal wear and tear; and that all payments under the Equipment Lease from its

 commencement through the closing date have been or will have been made, and no

 breach or other event of default has occurred or exists uncured …” (Emphasis added)

                16.    In reliance and based on that contract language and the previous

 record in the case, BOI made no objection to the sale or the subject Purchase

 Agreement despite the fact that it had not been paid monthly payments of $6,602.11, for

 the months of July 2018 through January 2019 and despite the fact that no insurance

 proceeds had been received for leased property lost in the Pocatello fire.

                WHEREFORE, BOI moves and hereby requests payment of the sum of

 $46,215.12 as an administrative expense in the Chapter 7 case as and for the actual,

 necessary costs and expense of preserving the estate during the pendency of the

 Chapter 11 case.



 BANK OF IDAHO’S MOTION AND APPLICATION FOR ALLOWANCE OF ADMINISTRATIVE
 EXPENSES - 4
Case 18-01044-JDP   Doc 487    Filed 05/14/20 Entered 05/14/20 15:15:38   Desc Main
                              Document      Page 5 of 6



            DATED this 14th day of May, 2020.

                                      HOPKINS RODEN CROCKETT
                                       HANSEN & HOOPES, PLLC


                                      By /s/ Gregory L. Crockett
                                        Gregory L. Crockett
                                        Attorneys for Bank of Idaho




 BANK OF IDAHO’S MOTION AND APPLICATION FOR ALLOWANCE OF ADMINISTRATIVE
 EXPENSES - 5
Case 18-01044-JDP       Doc 487    Filed 05/14/20 Entered 05/14/20 15:15:38         Desc Main
                                  Document      Page 6 of 6



                                CERTIFICATE OF SERVICE

                I hereby certify that on the 14th day of May, 2020, I filed the foregoing
 electronically through the CM/ECF system, which caused the following parties or
 counsel to be served by electronic means, as more fully reflected on the Notice of
 Electronic Filing.


 Leighton Aiken                                    laiken@fbfk.law
 Matthew T. Christensen                            mtc@angstman.com
 R. Fred Cooper                                    rfclaw@ida.net
 William M. Humphries                              bill.humphries@usdoj.gov
 John J. Janis                                     johnjanis@aol.com
 Amber K. Kauffman                                 amber.kauffman@tax.idaho.gov
 Peter J. Kuhn                                     peter.j.kuhn@usdoj.gov
 John F. Kurtz                                     jkurtz@hawleytroxell.com
 Julia D. Kyte                                     jkyte@djplaw.com
 David Henry Leigh                                 dleigh@rqn.com
 Jed W. Manwaring                                  jmanwaring@evanskeane.com
 Robert J. Maynes                                  mayneslaw@hotmail.com
 Alex P. McLaughlin                                apm@givenspursley.com
 Rhett M. Miller                                   rhett@pmt.org
 Chad Moody                                        chad@angstman.com
 Jason R. Naess                                    jason@pmt.org
 David Wayne Newman                                ustp.region18.bs.ecf@usdoj.gov
 Randall A. Peterman                               rap@givenspursley.com
 Brian J. Porter                                   brian@hwmlawfirm.com
 Gary L. Rainsdon                                  trustee@filertel.com
 Janine P. Reynard                                 jpr@magicvalleylaw.com
 Brent T. Robinson                                 btr@idlawfirm.com
 Louis V. Spiker                                   lvs@magicvalleylaw.com
 Steven L. Taggart                                 staggart@maynestaggart.com
 U.S. Trustee                                      ustp.region18.bs.ecf@usdoj.gov
 Brent Wilson                                      bwilson@hawleytroxell.com


                                             /s/ Gregory L. Crockett
                                            Gregory L. Crockett




 BANK OF IDAHO’S MOTION AND APPLICATION FOR ALLOWANCE OF ADMINISTRATIVE
 EXPENSES - 6
